GIBSON, District Judge.
The defendant has filed a demand for a jury trial and plaintiff has moved to ■strike off said demand under Rule No. 39 of the Federal Rules of Civil Procedure, 28 U.S.C.A. following section 723c. The basis of the motion is the assertion that the remedy sought is equitable and not within •the province of a jury.
An examination of the complaint discloses that the action is really nothing other than one for breach of a° royalty contract. The complaint, it is true, prays for an injunction, but the injunction prayed for is that defendant be restrained from refusing access to its plant to plaintiff’s agent. Any information needed for purposes of trial can be obtained by the plaintiff without formal injunction. See Rule No. 34.
The motion to strike off the demand for a jury trial will be denied.